Citation Nr: 0109020	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-07 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to June 1, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1964 to 
February 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Montgomery, Alabama, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The RO has 
determined that this appeal arises from its September 1999 
decision which increased the disability evaluation for PTSD 
from 50 percent to 100 percent disabling with an effective 
date of June 1, 1999.  The Board has the obligation to make 
an independent determination of its jurisdiction regardless 
of jurisdictional findings made by the RO.  Rowell v. 
Principi, 4 Vet.App. 9, 15 (1993); Barnett v. Brown, 8 
Vet.App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The Board's review of the record reveals that, by means of a 
decision dated in September 1998, the RO granted service 
connection for PTSD and assigned an initial 50 percent 
evaluation effective to the date of claim.  The appellant was 
notified of this decision by letter dated on September 9, 
1998.  On September 8, 1999, the appellant's representative 
submitted to the RO VA clinical records of treatment for PTSD 
in support of a "pending claim."  On September 20, 1999, 
the RO increased the disability evaluation for PTSD from 50 
percent to 100 percent disabling with an effective date of 
June 1, 1999.  In a letter dated on October 29, 1999, the 
appellant argued that his 100 percent evaluation for PTSD 
should be effective to the date of he filed his original 
claim on December 5, 1997.  In this respect, he argued that 
his PTSD symptoms underlying his 100 percent award were 
essentially the same as when he was awarded his initial 50 
percent evaluation.

The Board finds that the appellant's September 8, 1999 
submission of VA clinical records in "support of his pending 
claim" can be reasonably construed as a timely filed NOD 
with his initial disability evaluation.  See 38 U.S.C.A. 
§ 7105(b) (West 1991); 38 C.F.R. § 20.201 (2000).  His 
October 1999 explanation that his 100 percent evaluation for 
PTSD should be effective to the date of his original claim 
belies this fact.  Therefore, the Board has rephrased the 
issue on the title page to better reflect the claim on 
appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded).  See also Fenderson v. West, 
12 Vet.App. 119 (1999).

In reaching the above decision, a similar result would be met 
by another theory.  The veteran reported that he had been 
treated by VA since 1997.  Those complete records were not 
associated with the file.  A record establishing a 1 day 
admission was dismissed by the RO as not relevant and marked 
NAN (no action necessary).  Since each admission and 
outpatient treatment record would constitute a claim, we have 
selected the above option in order to avoid a Remand.  See 
38 C.F.R. § 3.157 (2000).  In this case, the RO had actual 
notice of records.  See VAOPGCPREC 12-95.


FINDINGS OF FACT

The appellant's PTSD has resulted in total occupational 
impairment since December 5, 1997.

CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
PTSD effective to December 5, 1997 have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his 100 percent evaluation for 
PTSD should be effective to the date of he filed his original 
claim on December 5, 1997.  In this respect, he argues that 
his current PTSD symptoms underlying his 100 percent award 
are essentially the same as when he was awarded his initial 
50 percent evaluation.  The RO has determined that he became 
100 percent disabled due to PTSD on the date of his admission 
to the Tuscaloosa, VA Medical Center (VAMC) on June 1, 1999.

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In pertinent part, this law imposes 
new duty to assist and notification requirements on the part 
of VA.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (codified 
at 38 U.S.C.A. §§ 5103A and 5107).  These new provisions are 
potentially applicable to the current claim on appeal.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Review of the record reveals that the RO has secured all 
medical records pertinent to the claim on appeal.  The Board 
notes that the issue on appeal essentially requires a 
retroactive look at all the evidence in existence between 
December 5, 1997, the time of award of service connection for 
PTSD, and the currently assigned effective date of June 1, 
1999 for the 100 percent rating for PTSD.  The Board has 
sufficient information to proceed with the case and, in light 
of the decision below, finds no prejudice to the appellant in 
adjudicating the claim at this time.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).

The appellant filed his service connection claim by means of 
a VA Form 21-4138 filing received on December 5, 1997.  The 
RO granted service connection for PTSD in September 1998, and 
assigned an initial 50 percent evaluation effective to the 
date of claim.  The pertinent evidence of record at that time 
consisted of VA clinical records dated from August 1997 to 
March 11, 1998.  His complaints included impaired 
concentration, episodes of frustration, irritability and 
drinking to intoxication, insomnia, marked tendency towards 
social isolation, difficulties with supervisors, anger with 
self- injury, quick temper, anxiety, panic attacks, 
discomfort with people behind him and feelings of impending 
doom or insecurity.  He denied suicidal ideation.  His 
initial impression of moderate level chronic depression was 
later changed to a PTSD diagnosis.  His treatment regimen of 
Paxil, Klonopin and psychological therapy which resulted in 
some decreased irritability, anxiety and mind racing.  There 
was no evidence of mania, organic brain syndrome (OBS) or 
psychosis.  It was noted that he used alcohol to self-
medicate his symptoms.

The record next reflects that the appellant was admitted to 
the Tuscaloosa, VAMC on February 10, 1999.  At that time, he 
complained of worsened depression and PTSD symptoms since the 
deaths of two family members in December 1998.  His 
complaints included feelings of helplessness, decreased 
energy, anhedonia, decrease in trust, anger, increased 
nightmares and increased flashbacks.  His mental status 
examination was significant for slowed motor activity, 
dysthymic mood and depressed affect.  He was discharged on 
February 17, 1999 with a GAF of 50 for the current year and 
60 for the past year.  In a rating decision dated in April 
1999, the RO declined a rating in excess of 50 percent for 
PTSD.

The record next shows that the appellant underwent an 
examination for the PCSAC program on February 27, 1999.  At 
this time, he was given a GAF score of 50 for the current and 
past year.  On June 1, 1999, he entered a scheduled 6-week VA 
PTSD Day Hospital Program.  He described PTSD symptoms of 
severe depression with history of suicidal ideation, mood 
lability, anxiety, irritability, survivor guilt, recurrent 
intrusive thoughts, recurrent nightmares and sleep 
disruption.  A vocational rehabilitation consultation 
included assessments that his PTSD symptoms limited his 
ability to remember and process work procedures and 
instructions.  His severe emotional lability prevented him 
from getting along with co-workers without distracting them 
or exhibiting emotional extremes.  It was noted that those 
symptoms had been present for "over 12 consecutive months," 
were chronic in nature and had an extremely poor prognosis.  
He was deemed unemployable due to the severity and chronicity 
of his PTSD.  He reported some improvement during treatment, 
but had increased doubts as to how he would manage his usual 
activities of daily living upon discharge.  He felt his 
degree of depression upon discharge was about the same as 
upon admission.  Upon discharge, he was given a GAF score of 
50 upon admission with a score of 50 for the previous year.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a PTSD disability is assessed, for VA 
compensation purposes, by application of the criteria set 
forth in Diagnostic Code 9411 of the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  The assigned rating of 50 
percent prior to June 1, 1999 contemplates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.

Global Assessment Functioning (GAF) scores are used as a 
scale to reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet.App. 
266 (1996)(citing Diagnostic and Statistical Manual of Mental 
Disorders 32, 4th ed.1994)(DSM-IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM-IV in order to apply the general rating criteria for 
rating mental disorders.  38 C.F.R. § 4.130 (2000).  A GAF of 
60 is defined as "[m]oderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co- workers).  A 
GAF of 50 is defined as "serious symptoms (e.g., suicidal 
ideations, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

The Board finds, with application of the benefit of the doubt 
rule, that the appellant is entitled to a 100 percent rating 
for PTSD effective to December 5, 1997.  In this respect, his 
current 100 percent rating is based upon his June 1, 1999 
admission to the VA PTSD Day Hospital Program.  This 
hospitalization resulted in opinion that his PTSD 
symptomatology rendered him unemployable and that those 
symptoms had been present for "over 12 consecutive months."  
The continuity of his symptomatology is reflected in his GAF 
score of 50 for the current and previous year.  The February 
1999 PCSAC program evaluation also gave a GAF score of 50 for 
the previous year.  Thus, the evidence of record strongly 
suggests that his PTSD has resulted in total occupational 
impairment since, at the very least, the early part of 1998. 

Unfortunately, the record does not contain an adequate 
comprehensive evaluation for PTSD between December 1997 and 
February 1999.  In fact, an examineration conducted for 
compensation purposes is not of record.  The appellant 
alleges that his symptoms have remained virtually the same 
since he filed his claim on December 5, 1997.  His VA 
clinical records during this time period provide some support 
for his allegations.  Based on these facts, the Board is 
unconvinced that the appellant's PTSD symptoms increased from 
50 percent to 100 percent disabling during the appeal period.  
Therefore, a uniform rating is warranted.  His claim for a 
100 percent rating for PTSD is granted effective to December 
5, 1997.


ORDER

An effective date of December 5, 1995 for the 100 percent 
award for PTSD is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

